EXHIBIT 10.1

 

  

MSC EXECUTIVE SEVERANCE PLAN

 

Effective October 27, 2016

 

 

 

 

 

MSC EXECUTIVE SEVERANCE PLAN

 

This document sets forth the terms and conditions of the MSC Executive Severance
Plan (the “Plan”), which is hereby adopted by MSC Industrial Direct Co., Inc.
(“MSC”) for the benefit of the eligible employees of MSC and its designated
subsidiaries listed on Appendix A to this document. MSC and all such designated
subsidiaries hereinafter are referred to, individually and collectively, as the
“Company.” This document sets forth the terms of the Plan and is applicable to
such eligible employees of the Company who participate in the Plan in accordance
with Sections 2 and 3 below.

 

Section 1.           Effective Date and Plan Year.    The “Effective Date” of
the Plan shall be October 27, 2016. The “Plan Year” shall be the 12-consecutive
month period beginning on January 1 and ending on December 31; provided,
however, that, the first Plan Year shall be a short Plan Year beginning on the
Effective Date and ending on December 31, 2016.

 

Section 2.           Eligibility for Participation.    Each person who is
customarily employed by the Company as a Vice President, Senior Vice President
or Executive Vice President (an “Eligible Associate”) who experiences a
“Qualifying Termination” (as defined below) shall be a participant in the Plan,
other than any person who is covered by an employment, severance or similar
agreement with the Company that provides for payment of severance pay under
specified circumstances; provided, however, that for purposes of this Section 2,
any agreement, plan or award or similar instrument providing for benefits upon a
change in control of the Company shall not be deemed to be such an agreement;
provided, further, that there shall be no duplication of comparable benefits
under the Plan and any such agreement, plan or award or similar instrument.
Notwithstanding the foregoing, any person classified by the Company as an
independent consultant, contractor, or temporary worker to the Company will not
be eligible for this severance program, even if it is later determined by a
court or governmental agency that such person was or is an employee of the
Company.

 

Section 3.           Participation.    Each Eligible Associate shall become a
participant (a “Participant”) in the Plan on the later of the Effective Date, or
the date on which he or she has a Qualifying Termination. A Participant’s
participation in the Plan shall cease as of the date the Participant is no
longer an Eligible Associate and is not entitled to any benefit provided under
this Plan.

 

Section 4.           Entitlement to a Severance Benefit.

 

(a)       Subject to the provisions of this Section 4, each Participant who
incurs a Qualifying Termination (as hereinafter defined) shall be eligible to
receive a “Severance Benefit” under the Plan that is determined in accordance
with Section 5 below. For purposes of the Plan, a “Qualifying Termination” means
the occurrence of one of the following:

 

(i)       The involuntary termination of the Participant’s employment by the
Company as a result of the elimination of such Participant’s job or position
with the Company because of reorganization, job elimination, or site closure;

 



   

 

 

(ii)       The termination of the Participant’s employment with the Company upon
the Participant’s failure to accept a material change in the geographic location
where such Participant is required to primarily perform his or her services for
the Company, such that the distance between the previous geographic location and
the new geographic location exceeds 50 miles (one way); or

 

(iii)       The termination of the Participant’s employment with the Company
upon the Participant’s failure to accept a reduction in such Participant’s base
salary of 20 percent or more.

 

(b)       As a condition of receiving any Severance Benefit under the Plan, each
Participant shall be required to execute a separation agreement and general
release (the “Agreement”) in favor of the Company in such form and of such
content as the Plan Administrator, in its sole discretion, may require and such
Participant does not revoke the Agreement, to the extent the Agreement permits
revocation. The Agreement shall not be executed prior to the date of the
Participant’s Qualifying Termination (the “Termination Date”). Notwithstanding
any provision in the Plan to the contrary, if such required Agreement is not so
executed by the terminated Participant or revoked, the Participant shall not be
entitled to any payments or benefits under the Plan.

 

(c)       Participants who are notified of their Qualifying Termination during
what the Plan Administrator determines is a Company-approved leave of absence of
less than six months will be eligible for a Severance Benefit under the Plan. In
the event that such Company-approved leave (i) is for six months or longer or,
(ii) as of the Termination Date, more than six months has elapsed since the
beginning of such Company-approved leave and the Participant did not resume
continuous active employment with the Company prior to the end of such six-month
period, no Severance Benefit shall be payable to such Participant.

 

(d)       In the event that a Participant dies after receipt of notification of
a Qualifying Termination but prior to the Termination Date or prior to the full
payment of any Severance Benefit to which the Participant is entitled, (i) any
Severance Allowance that would have been paid to such Participant under the Plan
shall be paid to his or her estate, (ii) any Benefits Credit payment due under
Section 6 below shall be made on behalf of the Participant’s qualified
beneficiaries (within the meaning of COBRA), and (iii) any Outplacement Services
that are unused as of the date of a Participant’s death shall be immediately
forfeited.

 

(e)       Notwithstanding anything in the Plan to the contrary, no Eligible
Associate or Participant shall be entitled to receive a Severance Benefit in the
event that the Plan Administrator determines, in its sole discretion, that (i)
at the time of the Participant’s Qualifying Termination, the Company had cause
to terminate the Participant’s employment for failure to meet
Company-established performance criteria, the Participant’s misconduct, or the
Participant’s violation of any applicable Company policy; (ii) the Participant
resigned from employment with the Company prior to the date the Participant’s
employment is scheduled to terminate, or (iii) prior to the Termination Date,
the Participant received an offer of employment from the Company or any
affiliate thereof on terms that are comparable in the aggregate to those of the
position held by the Participant with the Company prior to the Termination Date.
Notwithstanding anything in the Plan to the contrary, payment and provision of
any Severance Benefit shall cease and be forfeited, to the extent not previously
paid or provided, immediately upon the Participant’s acceptance of any offer of
employment with the Company or any of its affiliates.

 



 2 

 

 

(f)       In addition, if a Participant incurs a Qualifying Termination, and the
Plan Administrator determines, in its sole discretion, that thereafter (i) the
Participant breached any provision(s) of the Agreement described in Section 4(b)
above, or (ii) the Participant breached any provision(s) of any confidentiality,
non-compete, non-solicitation, non-disparagement or other restrictive covenant
or similar agreement with the Company, any unpaid or unused Severance Benefit
shall be immediately forfeited (including, without limitation, any Benefits
Credit payment and any outplacement services) and the Participant shall
immediately repay to the Company any amount(s) of Severance Allowance previously
paid to such Participant on account of such Qualifying Termination.

 

Section 5.           Determination of Severance Benefit.    Subject to the
provisions of Section 4 above and this Section 5, if a Participant incurs a
Qualifying Termination, the Participant shall be entitled to a “Severance
Benefit.” A “Severance Benefit” shall consist of a “Severance Allowance”
determined in accordance with this Section 5, subject to the Participant’s
eligibility (and eligibility of members of the Participant’s family), a Benefits
Credit payment, determined in accordance with Section 6 below, the Vesting
Acceleration Benefit described in Section 7 below and, at the discretion of the
Plan Administrator, “Outplacement Services” described in Section 8 below.

 

(a)       The amount of a Participant’s Severance Allowance shall be determined
as of the Termination Date and shall equal the amount determined in accordance
with Section 5(a), plus the amount determined in accordance with Section 5(b).
The amount determined in accordance with this Section 5(a) shall be based on the
Participant’s level of employment with the Company at the time of the Qualifying
Termination, and shall be determined in accordance with the following chart:

 

Participant’s Level of Employment With the Company Aggregate Amount of Severance
Allowance Under Section 5(a) Executive Vice President 18 months of Base Pay
Senior Vice President 15 months of Base Pay Vice President 12 months of Base Pay

 

Notwithstanding the foregoing or anything in the Plan to the contrary, the
amount of any Severance Allowance payable to any Participant under the Plan
shall be reduced, dollar-for-dollar, but not below $0.00, by the amount of any
payments made by the Company or any affiliates thereof, to such Participant
under the Worker Adjustment and Retraining Notification Act, as amended (the
“WARN Act”) or any similar state law.

 

For purposes hereof:

 

(i)“Base Pay” means such Participant’s monthly base rate of salary on the
Termination Date, prorated to the extent necessary to take into account any
reduced schedule of employment, but excluding all other forms of compensation
such as bonuses.

 



 3 

 

 

(ii)A Participant’s level of employment with the Company shall be determined by
the Plan Administrator, in its sole discretion.

 

The portion of the Severance Allowance determined in accordance with this
Section 5(a) shall be paid in equal installments in accordance with the normal
payroll practices of the Company in effect on the date of the Qualifying
Termination over the 12, 15 or 18 month period, as the case may be, commencing
on the Company payroll payday specified in the Participant’s Agreement, provided
that MSC had previously received from such Participant a fully executed
Agreement.

 

(b)       The amount determined in accordance with this Section 5(b) shall equal
the average annual bonus paid by the Company to the Participant for the three
fiscal years of the Company (“Fiscal Years”) for which annual bonuses have been
determined, or such fewer number of Fiscal Years during which the Participant
was employed by the Company, immediately preceding the Fiscal Year in which the
Qualifying Termination occurs (the “Termination Year”), as determined by the
Plan Administrator, in its sole discretion, multiplied by the number of days in
the Termination Year prior to the date of the Qualifying Termination and divided
by the number of days in the Termination Year. Payment of the portion of the
Severance Allowance determined in accordance with this Section 5(b), if any,
shall be made to a Participant in a single lump sum payment on the first payroll
payday (determined in accordance with the payroll schedule of the Company)
following the later of (i) the date that the executed Agreement is returned to
the Company, or (ii) the expiration of the revocation period of the Agreement
(“Payment Date”), provided that MSC has received from such Participant a fully
executed Agreement at least eight (8) days prior to the Payment Date and such
Agreement has not been revoked by the Participant prior to the Payment Date.

 

(c)       All payments of any Severance Allowance shall be net of any required
withholding, any employment taxes and other required taxes and deductions with
respect to the Severance Benefit.

 

Section 6.           Benefits Credit Payment.           In the event a
Participant who is covered under the Company’s Healthcare Exchange (the
“Exchange”) incurs a Qualifying Termination, and such Participant is eligible to
continue health plan coverage through the Exchange under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for periods
after the date coverage would otherwise terminate on account of such Qualifying
Termination, the Company shall pay to the Participant an amount equal to the
credit provided by the Company toward the cost of the Participant’s coverage
under the Exchange (determined based on the Participant’s salary band,
geographic region and coverage tier under the Exchange immediately prior to the
Qualifying Termination) for the period determined in accordance with the
following chart (the “Benefits Credit”):

  



 4 

 

 

Participant’s Level of Employment With the Company Aggregate Amount of Company
Benefits Credit Executive Vice President 18 months of Benefits Credit Senior
Vice President 15 months of Benefits Credit Vice President 12 months of Benefits
Credit

 

The Benefits Credit will be paid to the Participant in equal installments,
concurrent with the portion of the Severance Allowance described in Section 5(a)
above, over the 12, 15 or 18 month period, as the case may be, commencing on the
Company payday specified in the Participant’s Agreement, provided that MSC had
previously received from such Participant a fully executed Agreement.

 

Section 7.           Vesting Acceleration Benefit.            In the event a
Participant incurs a Qualifying Termination, subject to the provisions of
Section 4 above, as of the Termination Date, any unvested Awards under the MSC
Industrial Direct, Co. Inc. 2005 Omnibus Incentive Plan or the MSC Industrial
Direct, Co. Inc. 2015 Omnibus Incentive Plan (collectively, the “Omnibus Plans”)
held by a Participant on the Termination Date shall be deemed to be vested as
follows:

 

(a)       For any unvested Options or Stock Appreciation Rights (including any
assumed or substituted options or stock appreciation rights) held by the
Participant that have an exercise price that is no greater than the Fair Market
Value of a Share of the underlying MSC stock on the Termination Date, each such
Award will become vested and exercisable with respect to the number of Options
or Stock Appreciation Rights that would have vested on the next scheduled
vesting date for such Award in accordance with terms of the applicable Award
Agreement and Omnibus Plan.

 

(b)       For Restricted Stock Awards, Restricted Stock Unit Awards, Performance
Share Awards and other share-based Awards (including assumed or substituted
restricted stock, restricted stock units, performance shares and other
share-based awards) held by the Participant, any restrictions applicable to each
such Award will lapse with respect to the number of Shares that would have
vested on the next scheduled vesting date for such Award and any performance
conditions imposed with respect to such Shares shall be deemed to be achieved at
target performance levels or as otherwise provided in the applicable Award
Agreement.

 

For purposes of this Section 7, capitalized terms not otherwise defined in the
Plan shall have the meanings prescribed under the applicable Omnibus Plan.
Except as provided in this Section 7, the terms of the Omnibus Plans and the
applicable Award Agreements will continue to apply.

 

Section 8.           Outplacement Services.    The Plan Administrator may
determine, in its sole discretion, to provide outplacement services as part of
any Severance Benefit of any Participant (“Outplacement Services”). Any such
outplacement services shall be of such nature and such duration as the Plan
Administrator shall determine, in its discretion, and shall be described in the
applicable Participant’s Agreement. A Participant must commence usage of any
Outplacement Services provided in a Severance Benefit no later than ninety (90)
days after the Participant’s Termination Date. Outplacement Services not
commenced by the end of such ninety (90)-day period shall be immediately
forfeited.

 



 5 

 

 

Section 9.           Administration.    The Severance Committee of MSC, shall be
the plan administrator (the “Plan Administrator”). The Plan Administrator shall
be responsible for the overall operation and administration of the Plan. The
Plan Administrator may appoint or employ such persons as it, he or she may deem
necessary to render advice with respect to any responsibility of the Company or
the Plan Administrator under the Plan. The Plan Administrator shall have the
exclusive discretionary power and authority to interpret the terms of the Plan
and to decide all questions concerning the operation and administration of the
Plan including, without limitation, the eligibility of any person to participate
in the Plan, the determination whether a Qualifying Termination under the Plan
has occurred, the right to and amount of any benefit payable under the Plan to
any individual and the date on which any individual ceases to be a Plan
Participant. The Plan Administrator’s decisions hereunder shall be final and
binding on all Participants and all other persons interested or claiming any
interest under the Plan. The Plan Administrator may allocate to any one or more
of the Company’s associates any responsibility it may have under the Plan and
may designate any other person or persons to carry out any of its
responsibilities under the Plan; provided, however, that the Plan Administrator
shall not allocate or designate any responsibility with respect to a Participant
who is an “officer” of the Company, within the meaning of Section 16(a)(1) of
the Securities Exchange Act of 1934 (“Section 16”), who is subject to the filing
requirements of Section 16.

 

Section 10.           Funding.    The Plan shall not be funded through a trust,
an insurance contract or otherwise, and all benefit payments under the Plan
shall be made from the general assets of the Company. Accordingly, a Participant
shall not have any claim against specific assets of Company, and shall be only a
general creditor, with respect to any rights the Participant may have under the
Plan. All expenses and costs in connection with the operation of the Plan shall
be borne by Company.

 

Section 11.           Amendment and Termination.    The Plan may be amended or
terminated, in whole or in part, at any time by the Plan Administrator, subject
to approval, as appropriate, by the Company’s Board of Directors. Except as
provided below, any such Plan amendment or termination may apply to all, or any
designated class or classes of employees (including, without limitation, former
employees). Except as provided below, upon termination of the Plan, the Company
shall have no further obligations or liabilities hereunder, and all Plan
benefits and all Company and Plan Administrator obligations under the Plan shall
cease. Notwithstanding the above, except with a Participant’s consent, no such
amendment or termination shall impair the rights of a Participant with respect
to benefits payable hereunder if such Participant ceased to be an Eligible
Associate and became entitled to payment of a Severance Benefit under
Sections 4, 5, 6, 7 and 8 hereof prior to the date such amendment or termination
was adopted.

 

Section 12.           No Employment Contract.    This Plan is not a contract of
employment, and the terms of employment of an associate with the Company shall
not be affected in any way by this Plan except as specifically provided herein.
The adoption of this Plan shall not be construed as conferring any legal rights
upon any employee for the continuation of an employment relationship with the
Company, nor shall it interfere with the right of the Company to discharge the
associate.

 



 6 

 

 

Section 13.           Miscellaneous.

 

(a)The payment of a severance pay allowance under the Plan shall not be taken
into account for any purpose under any other plan or policy of the Company,
except as otherwise specifically provided in the Plan or in such other plan or
policy.

 

(b)No benefit payable under this Plan may be assigned, transferred, pledged as a
security for indebtedness or otherwise encumbered, or subjected to any legal
process for the payment of any claim against a Participant and any attempt to
cause the same to be so subjected shall be null and void and without effect.

 

(c)Whenever appropriate in the Plan, words used in the singular may be read in
the plural; words used in the plural may be read in the singular; and words
importing the masculine gender shall be deemed equally to refer to the feminine
or be neutral. Any reference to a Section shall refer to a Section of this Plan,
unless otherwise indicated.

 

(d)The headings of Sections are included solely for convenience of reference,
and if there is any conflict between such headings and the text of the Plan, the
text shall control.

 

(e)In the event that the terms of the Plan conflict with the terms of any
summary or other description of the Plan, the terms of the Plan shall govern.

 

(f)Except to the extent preempted by federal law, the Plan shall be construed,
administered and enforced in accordance with the laws of the State of New York,
without giving effect to the principles thereof relating to the conflict of
laws.

 

 7 

 

 

APPENDIX A

 

DESIGNATED SUBSIDIARIES

 

 



 

